Fidelity National Title
                                                                      Insurance Company,
                                                                  Successor by Merger Lawyers
                                                                              Title


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 5, 2015

                                     No. 04-14-00913-CV

                                      David MEDRANO,
                                          Appellant

                                               v.

 FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-00027
                      The Honorable Richard E. Price, Judge Presiding


                                        ORDER
       Pursuant to this court’s order, appellant has filed proof that he has paid the trial court
clerk’s and the court reporter’s fees for preparing and filing the record in this appeal.
Accordingly, we order the record due March 23, 2015. No extensions of time will be granted
absent a showing of extraordinary circumstances.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court